The State has filed a motion for rehearing in which the contention is made that the naming of Estell Parker as being in possession of the house is merely descriptive of the property involved. *Page 333 
The record shows that appellant was the owner of the house; that he owned other houses and that some of them were ignited at the same time as the one in question. We think that the allegation must be considered as descriptive of the offense. If it informs him which house was involved, it also informs him for which offense he is being prosecuted. That being true, the original opinion correctly disposes of the case. Curl v. State,94 S.W.2d 435; Bandy v. State, 159 S.W.2d 507.
The State's motion for rehearing is overruled.